Citation Nr: 0722623	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
spondylosis, cervical spine.

2.  Entitlement to service connection for spondylosis, 
cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active duty service from January 1960 to 
January 1962, and from January 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's request to 
reopen his claim for service connection for spondylosis, 
cervical spine, on the grounds of no new and material 
evidence.  


FINDINGS OF FACT

1.  The October 1970 rating decision denying service 
connection for spondylosis, cervical spine was not appealed.  

2.  A subsequent rating decision dated in August 2000 denying 
the veteran's request to reopen his claim for service 
connection for spondylosis, cervical spine, on the grounds of 
no new and material evidence was not appealed.

3.  Statements from the veteran, his mother, and his former 
wife received by the RO in December 2003, and the report of a 
May 2003 C&P examination constitute new and material 
evidence. 

4.  The record contains no evidence of any complaints of or 
treatment for a neck disorder during service, no objective 
evidence that the veteran's cervical spine disorder was 
incurred in or aggravated by service, and no competent 
medical evidence that links the veteran's current cervical 
spine disorder to service.  





CONCLUSIONS OF LAW

1.  The October 1970 rating decision denying service 
connection for spondylosis, cervical spine is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104. 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
spondylosis, cervical spine has been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  A cervical spine disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In October 1970 the RO denied the veteran's claim for service 
connection for spondylosis, cervical spine because service 
medical records (SMRs) contained no evidence of any 
complaints, diagnosis, treatment, or other indication of a 
chronic neck condition.  A substantive appeal was not filed, 
and the decision became final.  38 C.F.R. § 3.104.  
Nevertheless, applicable law provides that a claim which is 
the subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

In February 2000 the veteran requested that his claim be 
reopened.  Evidence in support of this request consisted of 
VA treatment records, including treatment records regarding a 
July 1998 motor vehicle accident.  In a rating decision dated 
in August 2000 the RO denied the veteran's request to reopen 
his claim for service connection for spondylosis, cervical 
spine, on the grounds that the evidence did not show that the 
disease was incurred in or aggravated by military service.  A 
substantive appeal was not filed, and this decision too 
became final.  38 C.F.R. § 3.104.

In March 2002 the veteran again requested that his claim be 
reopened.  Evidence in support of this request included 
statements submitted in December 2003 by the veteran, his 
former wife, and his mother; the report of a May 2003 C&P 
examination; and post-service private treatment (hospital) 
records dated in July 1970.  

The criteria to reopen a claim based on the submission of new 
and material evidence for claims, such as this one, which are 
filed on or after August 29, 2001, are found at 38 C.F.R. 
§ 3.156(a) (2006).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

Although new, the information in the C&P examination report 
and 1970 treatment records is cumulative and redundant of 
that already of record.  However, the lay statements 
submitted by the veteran are new, since they contain 
information that was not of record at the time of the RO's 
August 2000 decision.  The information is also material, 
since it consists of previously undisclosed details of the 
veteran's alleged 1969 motor vehicle accident.  It thus 
relates to an unestablished fact necessary to substantiate 
the claim.  The veteran's claim for service connection for 
spondylosis, cervical spine, must therefore be reopened.  38 
C.F.R. § 3.156.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  A letter from the RO dated in April 2002 satisfied 
the duty to notify provisions.  In this letter the veteran 
was apprised of the evidence needed to reopen his claim for 
service connection for spondylosis, cervical spine, and 
informed of the meaning of term "new and material."  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran given the 
favorable nature of the Board's decision with regard to the 
reopening issue. 


II.  Entitlement to service connection for spondylosis, 
cervical spine

The veteran maintains that his current neck disorder stems 
from service.  He reports that he was involved in a motor 
vehicle accident in or around January 1969, during which he 
hit his chin on the steering wheel of his car.  He says that 
he has a scar on his chin to prove it.  He says that officers 
from the local police department responded to the scene, as 
did paramedics, whom he says transported him to a local 
hospital for treatment of a cut on his chin.  He also reports 
that he was punched in the nose during an altercation while 
in service.  VA treatment records, including magnetic 
resonance imaging testing done in August 2003, confirm a 
current diagnosis of "degenerative spondylolisis [sic] with 
asymptomatic lipoma at cervical spine."

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

According to statements from the veteran, his mother, and his 
wife, the veteran sustained a laceration to his chin in a 
motor vehicle accident that occurred in or around 1969.  The 
Board notes that while the veteran's mother and former wife 
have each said that the veteran's chin was cut, they do not 
report any contemporaneous complaints of neck pain made by 
the veteran.  They also make no mention of their physical 
location at the time of the accident, or of how and when they 
learned of the motor vehicle accident.  In any event, the 
veteran reports that he received emergency room treatment 
after the motor vehicle accident at a private hospital; 
however, requests for these records from the named hospital 
have proven futile.  The veteran  also says that he turned a 
copy of the emergency room report "over to the Personnel 
Section of the 38th Brigade," but service medical records 
(SMRs) contain no such evidence.  In fact, SMRs contain no 
record of any complaints of or treatment for any neck 
complaints at any time during the veteran's military service.  
Moreover, the Board notes that physical examinations 
conducted during service (including a February 1970 
separation examination), while duly noting scars upon the 
veteran's abdomen (hernia scars), hands, chest, and feet, 
make no mention of a scar on the veteran's chin.  Search by 
the RO for police records was also unsuccessful.  

With regard to the veteran's report of a nose injury during 
service, SMRs confirm that the veteran was treated for a 
fractured nose in September 1969.  However, the Board again 
notes that the record is devoid of any complaints of or 
treatment for a neck disorder/neck pain during service.  

In a letter dated in July 1970 a private treating neurologist 
repeated the veteran's account to him of "carrying heavy 
loads on his back and arms [during service], being struck in 
the face [during service], and having an automobile accident 
several years a[g]o while in the service."  According to the 
neurologist, the veteran's post-service employment (which 
entailed raising his arms and mopping, waxing, and scrubbing 
with his head hyperextended) had "aggravated a pre-existing 
disease, cervical disc degeneration and spondylolysis."  
However, the Board notes that this physician never actually 
attributed the veteran's cervical spine disorder to any 
incident of service; rather, he merely stated that he did 
"not get a recent history of trauma that would be considered 
an etiological factor that the recent work would aggravate."  
In other words, his opinion was only as good as the 
information upon which he relied.  See Swan v. Brown, 5 Vet. 
App. 229, 233 (1993) (an opinion regarding the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran).  It is also significant to note that 
during his July 1970 hospital treatment for neck pain (which 
preceded his July 1970 consultation with the neurologist) the 
veteran never mentioned his 1969 motor vehicle accident, and 
did not report a prior history of in-service neck pain, yet 
he apprised hospital caregivers of his in-service right ankle 
woes.  In any event, the record contains absolutely no 
evidence of a neck disorder prior to July 1970.  

In May 2003 the veteran was accorded a compensation and 
pension (C&P) examination.  Physical examination confirmed 
earlier findings of profound degenerative changes in the 
lower cervical spine, with neurologic compression as well as 
functional weakness in the right upper extremity.  However, 
the examiner averred that it is not possible to fully 
ascertain whether these finings are directly related to the 
automobile accident and the punch to the nose.  

While the C&P examination confirms that the veteran has a 
current cervical spine disorder, there remains no probative, 
competent evidence that links the veteran's current disorder 
to service.  Moreover, the service medical records do not 
contain any complaints from the veteran regarding symptoms 
pertaining to the neck.  Nor is there any evidence of record 
showing that the veteran had arthritis to a compensable 
degree within one year of separation from service.  
Accordingly, based on all of the evidence of record, service 
connection for a cervical spine disorder must be denied.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  Even assuming, arguendo, that the events 
described by the veteran did occur during service, the record 
contains no evidence of any neck disorder during service, and 
no competent medical evidence that links the veteran's 
current neck disorder to any incident of service.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in April 2002 
satisfied the duty to notify provisions.  The veteran was 
apprised of the evidence needed to substantiate his claim for 
service connection.  Although it is unclear from the record 
whether he was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his clam (see 38 C.F.R. 
§ 3.159(b)(1)), as a practical matter the Board finds that he 
has been notified of the need to provide such evidence as the 
letter informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted.  Based on communications sent to the 
veteran and the veteran's communications with VA over the 
course of this appeal, the veteran clearly had actual 
knowledge of the evidence he is required to submit in this 
case.  The veteran is thus found to be reasonably expected to 
understand the evidence that was needed to substantiate his 
claim.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of information and evidence needed to 
substantiate his claim for service connection prior to the 
issuance of the June 2002 rating decision, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Moreover, having found 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  The veteran has also been accorded a C&P 
examination, the report of which is of record.  He also 
corresponded with the RO on numerous occasions regarding the 
details of his 1969 motor vehicle accident, and submitted 
supportive statements from his mother and former wife. There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for spondylosis, 
cervical spine, the petition to reopen that claim is granted.

Service connection for spondylosis, cervical spine, is 
denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


